ACHESON, Circuit Judge.
By the terms of the charter party, the cargo of the Stuart Prince was “to be discharged, according to the custom of the port of discharge, with all dispatch.” The district court held that the vessel was not given the dispatch contracted for, and that the respondents were liable for demurrage at the stipulated rate for the undue detention; and it was decreed that the libelant recover demurrage for 3 days and 10J hours. The appellants, we think, have no good reason to complain of this result. Under the proofs, the appellants were answerable for the demur-rage allowed, upon any admissible construction of the above-quoted clause of the charter. In fixing the amount of the demurrage, the commissioner made allowance for the wet weather which interrupted the unloading of the vessel; and, upon a careful consideration of the evidence, we are entirely satisfied that the other delay in the discharge of the cargo was not owing to any custom of the port of Philadelphia, but was caused solely by the unjustifiable conduct of the consignees. There was no lack of weighers in any such sense as would excuse the respondents. The consignees at that time had in port a number of other vessels, whose cargoes of sugar they were unloading, and, for their own convenience or business purposes, they' chose to furnish to those vessels weighers who might have been employed in discharging the Stuart Prince, and should have been so used, in order to give that vessel the dispatch to which she was entitled under her charter party.
The decree of the district court is affirmed.